DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/17/2021.
Claims 16, 9, 12, and 14 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal et al. (US 2019/0065382), Makuni et al. (US 2015/0242151), Kaler et al. (WO 2017/007487 A1), and Laffin (US 2009/0307286).
With respect to claim 1, Velayuthaperumal teaches of a solid state drive for improving write consistency when replicating data, the solid state drive comprising: a plurality of memory die (fig. 1-2; paragraph 32, 39; flash die 146);
a host interface (fig. 1-2; paragraph 33; where the controller interfaces with the host); and 
a memory controller (fig. 1-2; paragraph 33; controller circuit 112),
the memory controller configured to: receive one or more write commands from a host (fig. 11; paragraph 41, 80),
write one or more data payloads associated with the one or more write commands, respectively, to at least a first memory die of the plurality of memory die (fig. 11; paragraph 39, 80-81; where a write is performed to a destination device which is made up of flash dies),
receive an indication that the one or more data payloads have been written to an external device (fig. 13; paragraph 56, 88, claim 20; where the copy back command is carried out.  When the copy back command completes the destination storage device issues the complete status to the source storage device).

However, Makuni teaches of update a list of write commands and a status of execution of the write commands to include the one or more write commands from the host (fig. 4-5; paragraph 31, 33-37; where the task flow for the write operations is updated in the cache),
write one or more data payloads associated with the one or more write commands, respectively (fig. 4-5; paragraph 33-37; where the write data is written to the cache and then to the flash memory),
in response to the one or more data payloads being written, update the status of execution for the one or more data payloads in the list of write commands (fig. 4-5; paragraph 31, 33-37; where the task flow for the write operations is updated in the cache).
Velayuthaperumal and Makuni fails to explicitly teach of (1) the host being a host server, (2) write one or more data payloads associated with the one or more write commands, respectively, to at least a first memory die of the plurality of memory die and to a second memory die of the plurality of memory die, and (3) to receiving the indication that one or more data 
However, Kaler teaches of the host being a host server (fig. 1; paragraph 13; where the computing system is a server),
write one or more data payloads associated with the one or more write commands, respectively, to at least a first memory die of the plurality of memory die and to a second memory die of the plurality of memory die (fig. 1; abstract; paragraph 16-17; where the data is stored to a die of the first subset and mirrored to a die of the second subset).
The combination of Velayuthaperumal, Makuni, and Kaler teaches of in response to the one or more data payloads being written, update the status of execution for the one or more data payloads in the list of write commands (Makuni, fig. 4-5; paragraph 31, 33-37; where the task flow for the write operations is updated in the cache; in the combination this occurs for both the writes and the mirroring of the writes).
The combination of Velayuthaperumal, Makuni, and Kaler fails to explicitly teach of in response to receiving the indication that one or more data payloads have been written to the external device, reallocate, as free memory, memory of the second memory die containing the one or more data payloads.
However, Laffin teaches of in response to receiving the indication that one or more data payloads have been written to the external device, reallocate, as free memory, memory of the second memory die containing the one or more data payloads (paragraph 42; where after the backup image is transferred to the remote host computer system it is deleted from the local host data system.  In the combination this occurs after receiving the command completion message 
Velayuthaperumal and Makuni are analogous art because they are from the same field of endeavor, as they are directed to non-volatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal and Makuni before the time of the effective filing of the claimed invention to incorporate the use of flow data in Velayuthaperumal as taught in Makuni.  Their motivation would have been to handle the occurrence of a power interruption (Makuni, paragraph 7).
Velayuthaperumal, Makuni, and Kaler are analogous art because they are from the same field of endeavor, as they are directed to non-volatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, and Kaler before the time of the effective filing of the claimed invention to incorporate the mirroring of data between dies in a nonvolatile memory in the combination of Velayuthaperumal and Makuni as taught in Kaler.  Their motivation would have been to reduce errors (Kaler, paragraph 1).
Velayuthaperumal, Makuni, Kaler, and Laffin are analogous art because they are from the same field of endeavor, as they are directed to non-volatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, and Laffin before the time of the effective filing of the claimed invention to incorporate the deletion of local backup data once the backup data has been transferred to a remote system in the combination of Velayuthaperumal, Makuni, and Kaler as 
With respect to claim 9, Velayuthaperumal, Makuni, Kaler, and Laffin teach of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 3, Kaler teaches of wherein the host interface is further configured to: write the one or more data payloads associated with the one or more write commands to the second memory die after the one or more data payloads associated with the one or more write commands have been written to the first memory die (fig. 4; paragraph 31-32; where writing into the first dies occurs before the mirroring of the write occurs).
The reasoning for obviousness is the same as recited above with respect to claim 1.
With respect to claim 4, Kaler teaches of wherein the host interface is further configured to detect a failure event (paragraph 21; where the media controller detects a failure).
Velayuthaperumal, Makuni, Kaler, and Laffin are analogous art because they are from the same field of endeavor, as they are directed to non-volatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, and Laffin before the time of the effective filing of the claimed invention to incorporate the failure detection of Kaler into the combination of Velayuthaperumal, Makuni and Laffin.  Their motivation would have been to reduce errors (Kaler, paragraph 1).
With respect to claims 11-12, Velayuthaperumal, Makuni, Kaler, and Laffin teach of the limitations cited and described above with respect to claims 3-4 for the same reasoning as recited with respect to claims 3-4.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal, Makuni, Kaler, and Laffin as applied to claims 1 and 9 above, and further in view of Rajaa et al. (US 10,565,062).
With respect to claim 2, the combination of Velayuthaperumal, Makuni, Kaler, and Laffin fails to explicitly teach of wherein the external device is a remote server.
However, Rajaa teaches of wherein the external device is a remote server (fig. 2; column 5, lines 43-61, column 6, lines 42-57; where the data is replicated to a remote storage device and the remote storage device is a server).
Velayuthaperumal, Makuni, Kaler, Laffin, and Rajaa are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, Laffin, and Rajaa before the time of the effective filing of the claimed invention to incorporate the replication of data to a remote server into the combination of Velayuthaperumal, Makuni, Kaler, and Laffin as taught in Rajaa.  Their motivation would have been to increase the flexibility of the system.
With respect to claim 10, Velayuthaperumal, Makuni, Kaler, Laffin, and Rajaa teach of the limitations cited and described above with respect to claim 2 for the same reasoning as recited with respect to claim 2.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal, Makuni, Kaler, and Laffin as applied to claims 1 and 9 above, and further in view of Li (US 2014/0215122).
With respect to claim 5, the combination of Velayuthaperumal, Makuni, Kaler, and Laffin suggests wherein, in response to detecting the failure event, the host interface is further configured to: update the list to indicate the failure event (Kaler, paragraph 21; Makuni, fig. 4-5; paragraph 31, 33-37; in the combination as the task flow contains the status of the tasks, when a failure occurs, that failed task’s status should be updated to reflect the present status).
The combination of Velayuthaperumal, Makuni, Kaler, and Laffin fails to explicitly teach of in response to detecting that the failure event occurred on the second memory die: retrieve the one or more data payloads associated with the one or more write commands from the first memory die, and write the retrieved one or more data payloads associated with the one or more write commands to a third die memory in the plurality of die memory.
However, Li teaches of in response to detecting that the failure event occurred on the second memory die: retrieve the one or more data payloads associated with the one or more write commands from the first memory die, and write the retrieved one or more data payloads associated with the one or more write commands to a third die memory in the plurality of die memory (abstract, paragraph 36; where if a programming operation fails, that data preserved through one or more copies is programmed elsewhere on the memory circuit).
The combination of Velayuthaperumal, Makuni, Kaler, Laffin, and Li teaches of in response to detecting that the failure event occurred on the second memory die: retrieve the one or more data payloads associated with the one or more write commands from the first memory die, and write the retrieved one or more data payloads associated with the one or more write commands to a third die memory in the plurality of die memory (Kaler, paragraph 21; Li, abstract, paragraph 36; in the combination the failure and writing occur in the dies of Kaler).

It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, Laffin, and Li before the time of the effective filing of the claimed invention to incorporate the reprogramming in an alternate memory element in response to a programming failure in the combination of Velayuthaperumal, Makuni, Kaler, and Laffin as taught in Li.  Their motivation would have been to ensure that the data redundancy is maintained.
With respect to claim 13, Velayuthaperumal, Makuni, Kaler, Laffin, and Li teach of the limitations cited and described above with respect to claim 5 for the same reasoning as recited with respect to claim 5.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal, Makuni, Kaler, and Laffin as applied to claims 1 and 9 above, and further in view of Yanai et al. (US 2004/0073831).
With respect to claim 6, the combination of Velayuthaperumal, Makuni, Kaler, and Laffin fails to explicitly teach of wherein, in response to detecting the failure event, the host interface is further configured to: determine that the host server has experienced the failure event; retrieve the one or more data payloads associated with the one or more write commands that have not been executed from the first memory die; and write the one or more data payloads associated with the one or more write commands that have not been executed from the first die memory on an external solid state drive.

retrieve the one or more data payloads associated with the one or more write commands that have not been executed from the first memory die; and write the one or more data payloads associated with the one or more write commands that have not been executed from the first die memory on an external solid state drive (paragraph 136, 195; where the pending writes are destaged to the remote copy pair.  In the combination the remote copy pair is the destination storage SSD of Velayuthaperumal.  As the storages are mirrored pairs, they are updated in a synchronous manner so pending writes to one storage are pending writes to the other).
Velayuthaperumal, Makuni, Kaler, Laffin, and Yanai are analogous art because they are from the same field of endeavor, as they are directed to non-volatile data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, Laffin, and Yanai before the time of the effective filing of the claimed invention to incorporate the failover of mirrored pairs of Yanai in the combination of Velayuthaperumal, Makuni, Kaler, and Laffin.  Their motivation would have been to ensure that the validity of the data is maintained.
With respect to claim 14, Velayuthaperumal, Makuni, Kaler, Laffin, and Yanai teach of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal, Makuni, Kaler, and Laffin as applied to claims 1 and 9 above, and further in view of McCabe et al. (US 2002/0016827).
With respect to claim 7, the combination of Velayuthaperumal, Makuni, Kaler, and Laffin fails to explicitly teach of wherein, in response to detecting the failure event, the host interface is further configured to: determine a connection failure with an external device; and write the data payloads associated with the one or more write commands to a third die memory in the plurality of die memory.
However, McCabe teaches of wherein, in response to detecting the failure event, the host interface is further configured to: determine a connection failure with an external device (fig. 2; paragraph 89; where the connection times out or is broken); and
write the data payloads associated with the one or more write commands to a third die memory in the plurality of die memory (fig. 2; paragraph 45, 49, 89, 92; where the data is mirrored a local mirror the mirroring unit that appears as local storage.  In the combination, this local storage is a die of Kaler).
Velayuthaperumal, Makuni, Kaler, Laffin, and McCabe are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, Laffin, and McCabe before the time of the effective filing of the claimed invention to incorporate the flexible remote mirroring of McCabe into the combination of Velayuthaperumal, Makuni, Kaler, and Laffin.  Their motivation would have been to provide better fault tolerance (McCabe, paragraph 2).
With respect to claim 8, the combination of Velayuthaperumal, Makuni, Kaler, and Laffin fails to explicitly teach of wherein, in response to detecting the failure event, the host interface is further configured to: determine that an external device has experienced the failure event; and write the data payloads associated with the one or more write commands to a third die memory in the plurality of die memory.
However, McCabe teaches of wherein, in response to detecting the failure event, the host interface is further configured to: determine that an external device has experienced the failure event (fig. 2; paragraph 89; as the connection has broken, both connected devices have experienced the disruption); and
write the data payloads associated with the one or more write commands to a third die memory in the plurality of die memory (fig. 2; paragraph 45, 49, 89, 92; where the data is mirrored a local mirror the mirroring unit that appears as local storage.  In the combination, this local storage is a die of Kaler).
Velayuthaperumal, Makuni, Kaler, Laffin, and McCabe are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, Kaler, Laffin, and McCabe before the time of the effective filing of the claimed invention to incorporate the flexible remote mirroring of McCabe into the combination of Velayuthaperumal, Makuni, Kaler, and Laffin.  Their motivation would have been to provide better fault tolerance (McCabe, paragraph 2).
With respect to claims 15-16, Velayuthaperumal, Makuni, Kaler, Laffin, and McCabe teach of the limitations cited and described above with respect to claims 7-8 for the same reasoning as recited with respect to claims 7-8.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 9 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Velayuthaperumal, Makuni, and Kaler are analogous art because they are from the same field of endeavor, as they are directed to non-volatile storage.  It would have been obvious to one of ordinary skill in the art having the teachings of Velayuthaperumal, Makuni, and Kaler before the time of the effective filing of the claimed invention to incorporate the mirroring of data between dies in a nonvolatile memory in the combination of Velayuthaperumal and Makuni as taught in Kaler.  Their motivation would have been to reduce errors (Kaler, paragraph 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138